Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 2/17/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmidt et al (US 2016/0059605 Al).
Regarding claim 1 and 12, Schmidt teaches a laminated transfer film comprising an optical protolayer stack wherein the protolayer stack may comprise four layers and one layer may comprise four sub-protolayers (i.e., an optical thin film provided on a base substrate) (abstract, para 3, 5, 34, 35, 43).
	Schmidt teaches the sub-protolayer may comprise alternating high and low refractive index layers (para 50-51) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention an alternating layer in 
	Schmidt teaches the protolayers may comprise a thermally stable material such as ytterbium oxide (para 41, 73) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a layer whose main component is ytterbium oxide disposed on the alternating layer.
Schmidt teaches the protolayers may comprise a thermally stable material such as magnesium fluoride (para 41, 67) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a layer whose main component is magnesium fluoride disposed on the layer whose main component is ytterbium oxide, the layer whose main component is magnesium fluoride being positioned opposite from the base substrate with respect to the layer whose main component is ytterbium oxide.
Schmidt teaches the protolayers may comprise a thermally stable material such as silica (para 41, 46, 51, 64) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a layer whose main component is a silicon compound disposed between the alternating layer and the layer whose main component is ytterbium oxide.
	Regarding claim 8, Schmidt teaches the transfer film may be attached to a receptor substrate (para 57-58) (i.e., an optical element comprising: a base substrate; and the optical thin film as set forth in claim 1, provided on the base substrate).
	Regarding claim 13, Schmidt teaches the layers can be formed of titania (i.e., titanium oxide) and silica (i.e., silicon oxide) or aluminum oxide (para 41, 66) which .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt.
Schmidt teaches the layers may have a thickness of 10 to 500 nanometers (para 41). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schmidt, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 and 12 above, and further in view of Sun et al (US 2015/0158775 A1).
Schmidt teaches the optical thin film of claim 1 and 12.
Schmidt fails to suggest wherein the layer whose main component is ytterbium oxide has diffraction peaks measured by X-ray diffraction are high in an order of (222), (440) and (622) in terms of orientations (222), (440) and (622) intrinsic to ytterbium oxide; wherein roughness of an interface between the layer whose main component is ytterbium oxide and the layer whose main component is silicon compound is smaller than roughness of an interface between the layer whose main component is ytterbium oxide and the layer whose main component is magnesium fluoride; wherein a crystal grain size on a side closer to the layer whose main component is magnesium fluoride is larger than a crystal grain size on a side closer to the layer whose main component is silicon compound in the layer whose main component is ytterbium oxide; wherein the layer whose main component is magnesium fluoride and the layer whose main component is ytterbium oxide contain argon.
Sun teaches the use of ion beam sputtering with ion assisted deposition to apply layers of ytterbium oxide and magnesium fluoride wherein the layers will have improved erosion resistance and superior mechanical properties such as a high flexural strength and/or a high thermal shock resistance (para 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the application methods of Sun for forming the layers of Schmidt for optical transfer films having improved erosion resistance and superior mechanical properties such as a high flexural strength and/or a high thermal shock resistance.
Regarding claim 4, Schmidt as modified by Sun suggests the structure and composition of the layer whose main component is ytterbium oxide; so it is deemed to possess diffraction peaks measured by X-ray diffraction are high in an order of (222), (440) and (622) in terms of orientations (222), (440) and (622) intrinsic to ytterbium oxide.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 5 and 6, Sun suggests the energy (e.g., velocity), density and incident angle of the energetic ion flux, composition, structure (i.e., roughness), crystalline orientation and grain size of the thin film protective layer may be manipulated. Therefore, per the teachings of Sun, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the structure and grain size when forming the layers of Schmidt as a matter of design choice as suggested by the prior art of record at the time of invention as well as to optimize the mechanical properties of the antireflective laminated films.
Regarding claim 7, Sun suggests the layers would contain Argon (para 23, 37).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783